DISSENTING OPINION
By SKEEL, PJ.
I am unable to agree with the conclusions of the majority of this court sustaining the overruling of the motion of the defendant-appellant for judgment presented to the trial court after the jury had been discharged for the reason that it could not agree upon a verdict.
The facts surrounding the death of plaintiff’s decedent, as portrayed by the evidence, are in irreconcilable dispute. It is the plaintiff’s claim that the defendant, through an independent cement contractor, barricaded the sidewalk in front of defendant’s leased premises while constructing anew or repairing the then existing west driveway of its *72leased property without providing a safe means by which pedestrians could pass around the obstruction and that the deceased in the night season, in attempting to proceed east on the roadway around the barricade, was struck and killed by a passing automobile. The plaintiff’s evidence tends to establish that when the deceased stepped into the street to circumvent the barricade, the automobile that struck him was at least 300 feet to the west, following another automobile and that after the deceased had walked about 15 feet along the curb and in the street, the said automobile, in attempting to pass the motor vehicle ahead, swung to the right or toward the south curb of St. Clair Avenue at the point where the deceased was then walking in front of the barricade, striking him and causing his death.
The only evidence introduced by the plaintiff was that the independent contractor who barricaded the public sidewalk without attempting to provide for the safety of pedestrians was employed by the defendant, and that a permit, issued by the City of Cleveland to lay a concrete sidewalk and drive in front of the defendant’s leased premises, was issued to Riss. & Company, the application being made by defendant’s terminal manager. The plaintiff did not introduce a syllable of evidence that the defendant’s manager was authorized to take the permit out in the name of his employer.
The defendant’s evidence as to the facts occurring at the time of the death of the deceased (November 27, 1952) tended to establish that the barricade which plaintiff claims required the deceased to walk in the street had been removed, and that the place where the deceased was hit was considerably to the east of the west driveway and at a point adjacent to a telephone pole, that the deceased stepped into the street from behind the telephone pole and was almost instantly hit by the automobile above-described just as its driver was attempting to pass to the right of the vehicle ahead.
There is, however, no conflict in the evidence as to the following:
The terminal property, known as 17800 St. Clair Avenue, was owned by The Transport Manufacturing and Equipment Company of Kansas City, Missouri. It had constructed the building and the parking facilities between the building and the public highway, the terminal being about 1,000 feet south of St. Clair Avenue, which improvements were completed about July, 1951. That one-half of the terminal facilities were leased to Riss & Company, Inc. and the rest to about eight other transportation companies. The lease between this defendant and The Transport .Manufacturing and Equipment Company required the lessee, among other things, to be responsible for maintaining the parking area and when repairs were found necessary upon a semi-annual inspection, a competent contractor was to be employed to make all necessary repairs to withstand use of transport trucks, the expense of such repairs to be paid by the lessee.
There is further no contradiction of the fact that in the summer or fall of 1952, because of faulty drainage in the original installation of the parking area, the surface started to disintegrate and The Transport Manufacturing and Equipment Company, to replace the work “not properly constructed,” entered into a contract with an independent *73contractor for the “reconstruction of the entire pavement and driveway area.” It is also an undisputed fact that the transport company paid the cost of such work and was not reimbursed therefor nor was reimbursement requested of the Riss & Company, Inc., under the terms of the lease because it was regarded by both companies as “original construction.” The construction of the west concrete driveway apron was included in the contract between the transport company and the construction company as original work and paid for by the transportation company. It is also an undisputed fact that the barricades, whether negligently constructed or otherwise, were constructed, maintained and removed by the independent contractor in furtherance of the contract with the transport company. The work as above described was completed by the contractor and paid for by the transport company before the date of the accident described in plaintiff’s petition.
From these undisputed facts, it is clear that the property in front of which plaintiff’s decedent met with a fatal accident was that of The Transport Manufacturing and Equipment Company, a corporation organized under the laws of the State of Illinois. As the owner of the property it contracted with an independent contractor to resurface its parking lot to replace originally defective construction and to construct the west driveway or apron into the street and that the owner paid the contractor the contract price for such work. There is no dispute but that the contractor, in carrying out the obligations of his contract, erected the barricades. There is no evidence that the defendant’s terminal manager, who filed application for and procured a sidewalk permit from the City of Cleveland for the construction of the westerly entrance, was authorized to secure such permit in the name of the defendant. The fact is that on the date the permit was issued, the work, including the driveway, was already in progress under the contract of the contractor with the owner.
With these facts clearly established without dispute, the defendant could not be and was not in any way designated as an agent for the owner or legally responsible for the manner in which its lessor or the lessor-owner’s contractor accomplished the work, the alleged negligent performance of which plaintiff claims as a contributing factor in causing the death of the deceased.
The work here being done (replacing defective construction of the parking area originally built only one year before) was not the obligation of the lessee under the terms of the lease. This was the interpretation placed upon the lease by the parties as indicated by their conduct at the time the reconstruction of the parking area was contracted for, which in point of time was prior to the accident. It is likewise true that the lessor was permitted to enter the leased premises to do all necessary work to prevent further deterioration of the parking area and to construct or reconstruct the west driveway. Permission was, therefore, granted for the doing of work which was not controlled or provided for by the provisions of the lease. It should also be remembered that the area in question was for the common use of all lessees of the terminal.
The defendant, not being a party to the contract, and being without *74power to direct or control either the conduct of its léssor or the lessor’s independent contractor, the theory of law that where public danger is created by the acts of an independent contractor may be visited on the one who procured the work to be done, cannot be asserted against one who is only a lessee of the owner and a stranger to the contract.
The motion for judgment should have been granted.